          Case 1:15-cv-02739-LAP Document 136 Filed 12/17/19 Page 1 of 2




                                      December 17, 2019


Via ECF

Hon. Loretta A. Preska
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     Petersen Energía Inversora, S.A.U. v. Argentine Republic, No. 15-cv-02739
               Eton Park Capital Management, L.P. v. Argentine Republic, No. 16-cv-8569

Your Honor:

        I write on behalf of Plaintiffs in the above-captioned cases in opposition to Defendants’
request (Petersen, ECF #134, the “Letter”) to extend the deadline for the reply brief in support of
their motion for reconsideration of this Court’s denial of their motion to dismiss these cases for
forum non conveniens. The request for an extension of more than two months — in an already
protracted briefing schedule on a reconsideration motion — is unreasonable and should be
denied.
       Defendants’ request is predicated on the change in administration resulting from the
recent Argentine elections. But the Court already took that consideration into account in its
September 17, 2019 order, which substantially extended the briefing schedule to ensure that
Argentina’s reply brief would be filed by whichever “administration will have the power to
speak for the Republic.” ECF #119. When the Court issued that order, it was foreseeable —
indeed, it appeared likely — that the election would result in a new administration.
          Pursuant to the Court’s schedule, the incoming administration took power just two
business days after Plaintiffs filed their response brief. Thus, by design, Defendants have nearly
the entire period contemplated by the Court to furnish their reply brief. And Defendants can
hardly claim a need “for newly installed officials” to instruct counsel in the litigation. Letter at
2. After all, current Vice President Cristina Fernández de Kirchner was President when
Argentina took control of YPF, when the Petersen complaint was filed, and when Argentina filed
its first (and unsuccessful) motion to dismiss based on forum non conveniens. Carlos Zannini,
the new administration’s Attorney General, is also deeply familiar with the facts of these
           Case 1:15-cv-02739-LAP Document 136 Filed 12/17/19 Page 2 of 2




Hon. Loretta A. Preska
December 17, 2019
Page 2

lawsuits, as he was likewise intimately involved in the YPF takeover in his role as Secretary of
Legal Affairs to then-President Kirchner. On a motion for reconsideration, Defendants are not
permitted to introduce new arguments they could have raised before — not least on reply.
        Similarly, Defendants’ asserted need to respond to Plaintiffs’ “voluminous submission”
deliberately overlooks the fact that Plaintiffs merely responded to the issues Defendants raised in
their brief. Plaintiffs have not raised any new or collateral issues. Moreover, Defendants
continue to be represented by able New York counsel who are intimately familiar with this case.
There is simply no reason to believe that counsel, YPF (which has had no change of control), and
the current Argentine government (with all of its holdovers from the Kirchner administration)
cannot assemble and file a timely reply brief.
        Since the remand from the Second Circuit, Defendants’ motion for reconsideration has
already delayed this case nearly six months. While transitional issues in the Republic may
justify a limited extension on the order of one to two weeks, Defendants’ request for an
extension of two months — for a reply brief — smacks of its publicly-announced strategy of
“delay[ing] as much as possible” the resolution of this case. 1 The Court should deny
Defendants’ request for an extension or, in the alternative, grant a far more limited extension
than the one requested.


                                                     Respectfully submitted,
                                                     /s/ Mark C. Hansen
                                                     Mark C. Hansen

Cc:    All counsel of record via ECF




       1
         E.g., YPF confía en que el fondo Burford perderá el juicio de u$s 3000 millones por la
estatización, El Cronista (Oct. 30, 2018) (translated from Spanish), https://goo.gl/QqmzNQ.
